Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-18 and 20-32 are currently pending.
Response to Election/Restriction 
Applicant's election without traverse of Group I, claims 1-29, drawn to compositions comprising compound of structure I 
    PNG
    media_image1.png
    85
    133
    media_image1.png
    Greyscale
or a salt thereof, and elected species of formula 
    PNG
    media_image2.png
    104
    209
    media_image2.png
    Greyscale
(compound 103 of Table I), in the reply filed on February 2, 2021 is acknowledged.  Claims 1-8, 10, 12-18, 23 and 26-29 read on the elected species. 
Claims 30-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 2, 2021.
Examination
The species elected by applicants (above) appears allowable. Pursuant to M.P.E.P. §803.02, examination has been expanded further to the extent necessary to determine patentability. Since the Markush-type claim is not allowable, the provisional election is given effect and examination is limited to the Markush-type claim and claims to the elected species, with claims drawn to species patentably distinct from the elected The prior art search will not be extended unnecessarily to cover all non-elected species. The expanded search encompasses the elected species and claims 1-8, 10, 12-18 and 20-29.
Claims 9, 11 and 30-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions there being no allowable generic or linking claim. 
Claims 1-8, 10, 12-18 and 20-29 are the subject of this Office Action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 8, 10, 12-15, 20-22 and 24-28 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Guo et al. (J. Agric. Food Chem. 2016, 64, 4264-4274). 
	The prior art teaches the compounds of formula
    PNG
    media_image3.png
    163
    60
    media_image3.png
    Greyscale
wherein R is 
    PNG
    media_image4.png
    48
    36
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    55
    52
    media_image5.png
    Greyscale
 , 
    PNG
    media_image6.png
    45
    73
    media_image6.png
    Greyscale
 or
    PNG
    media_image7.png
    40
    83
    media_image7.png
    Greyscale
 in solutions for in vitro and in vivo antiviral and 
Pursuant to MPEP 2112.01: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8, 10, 12-18, 20-24 and 26-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ikeda et al. (US 2013/0190363). 
Applicants claim a compound of formula I 
    PNG
    media_image8.png
    110
    132
    media_image8.png
    Greyscale
 , particularly wherein R4 is 2-pyridyl (as in instant claim 17), X is a bond, R2 is alkyl and R1 is arylalkyl substituted by alkyl. The claimed compounds are said to be for the treatment of cancer.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Ikeda et al. teach compounds of formula (I) 
    PNG
    media_image9.png
    86
    207
    media_image9.png
    Greyscale
, in which R1 is 
    PNG
    media_image10.png
    52
    80
    media_image10.png
    Greyscale
 , X is N, R2 and R3 are H or C1-6alkyl, Z is 
    PNG
    media_image11.png
    64
    78
    media_image11.png
    Greyscale
 or 
    PNG
    media_image12.png
    60
    74
    media_image12.png
    Greyscale
,  and Y1 is O, S, -CH2- or -NR7- (see claim 2) and their pharmaceutical compositions comprising carriers (cl. 11), for the treatment of certain diseases. Ikeda further discloses representative compounds, some of which are as follows:
    PNG
    media_image13.png
    136
    240
    media_image13.png
    Greyscale
,
    PNG
    media_image14.png
    151
    274
    media_image14.png
    Greyscale
,
    PNG
    media_image15.png
    136
    242
    media_image15.png
    Greyscale
 and
    PNG
    media_image16.png
    134
    244
    media_image16.png
    Greyscale
.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
The difference between the compounds above of Ikeda and the subgenus of formula (I) claimed and discussed above is that the compounds of the prior art wherein R2 is alkyl (e.g. methyl) and Y1 is -CH2- was not exemplified. However, the instantly claimed subgenus of formula (I) discussed above has been generically described in the prior art. 
Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)
One of ordinary skill in the art is a chemist practitioner with the knowledge and skills of the authors of the reference cited to support the examiner's position. Ikeda et al. 
    PNG
    media_image9.png
    86
    207
    media_image9.png
    Greyscale
, in which R1 is 
    PNG
    media_image10.png
    52
    80
    media_image10.png
    Greyscale
 , X is N, R2 and R3 are H or C1-6alkyl, Z is 
    PNG
    media_image11.png
    64
    78
    media_image11.png
    Greyscale
 or 
    PNG
    media_image12.png
    60
    74
    media_image12.png
    Greyscale
,  and Y1 is O, S, -CH2- or -NR7- are particularly useful for treating neurological diseases and have satisfactory solubility and oxidative stress-mediated cell death suppressive activity in addition to that they are capable of exhibiting excellent blood-brain barrier permeability. Artisans interested in such properties would have found the formula I of claim 2 and the compound examples of Ikeda (some depicted above) to be appropriate leads on the basis of their known biological activity. The ordinary artisan at the time of filling would have been motivated to follow the teachings/suggestions of Ikeda to make and use the compounds of formula I of claim 2 wherein R2 is C1-6alkyl, such as methyl, Z is 
    PNG
    media_image11.png
    64
    78
    media_image11.png
    Greyscale
  and Y1 is -CH2- because Ikeda taught that this would provide additional compounds with advantageous properties for treating neurological diseases, with satisfactory solubility and oxidative stress-mediated cell death suppressive activity and capable of exhibiting excellent blood-brain barrier permeability. In looking at the compound examples of the prior art R2 was H or methyl and Y1 was either O, S, -CH2- or -NR7. The scope of compounds of claim 2 of Ikeda together with the limited number of variations in the exemplified compounds that read on claim 2 of Ikeda provide support R2 being methyl, Z being 
    PNG
    media_image11.png
    64
    78
    media_image11.png
    Greyscale
  and Y1 being -CH2- which reads on the subgenus of formula (I) claimed (discussed above).
In addition, it has been held that a prior art disclosed genus of useful compounds is sufficient to render prima facie obvious a species falling within a genus. In re Susi, 440 F.2d 442, 169 USPQ 423, 425 (CCPA 1971), followed by the Federal Circuit in Merck & Co. v. BiocrafiLaboratories, 847 F.2d 804, 10 USPQ 2d 1843, 1846 (Fed. Cir. 1989). “A generic chemical formula will anticipate a claimed species covered by the formula when the species can be “at once envisaged" from the formula". In re Petering, 301 F.2d 676, 681, 133 USPQ 275, 280 (CCPA 1962). Pursuant to MPEP § 2144.08, the claimed subgenus of formula I described above would have been obvious to one of ordinary skill in the art at the time the invention was filed over the disclosed subgenus of Ikeda et al, because the claimed subgenus can be at once envisaged from the formula of the prior art. The indiscriminate selection of “some” among “many” is prima facie obvious, In re Lemin, 141 USPQ 814 (C.C.P.A. 1964).   The motivation to select and make the claimed compounds derives from the expectation that structurally similar compounds would have similar use. The prior art shows a high expectation of success in making and using such compounds.
In regards to the compositions of the compounds of Ikeda being substantially free of the recited impurities, the process for making these compounds is that found at page 5 of the prior art Ikeda, which would not allow for such impurities. In this case, the compositions of Ikeda are identical to those claimed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 1, at the definition for Y, it is unclear what is intended/meant by reciting “or when X is O or a bond, Y is O”. This does not add anything to the definition of Y in claim 1: 
    PNG
    media_image17.png
    23
    389
    media_image17.png
    Greyscale
. Y already includes O when X is O or a bond.
	In claim 2 it is unclear what is meant by “R4 heteroaryl ring incorporates at least one …selected from the group consisting of N, O, and S”. Does this mean that N, O or S are part of the heteroaryl ring or a substituent? The examiner suggests to replace incorporates with “comprises”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Based on the specification the “substantially free from” the impurities of claim 4 means <2% of the same diacyl products or acyl regioisomers (at least para [0023-0030]) recited in claim 4. These are the same impurities recited in claim 1 and in the same amounts. Thus, claim 4 does not add a further limitation to the subject matter of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
 Claims 7 and 29 are objected to for depending of a rejected claim. Claims 1-6, 8, 10, 12-18 and 20-28 are rejected. No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone number is (571)270-5865.  The examiner can normally be reached on Monday-Friday 9am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALERIE RODRIGUEZ-GARCIA/Primary Examiner, Art Unit 1626